Grant, J.
Respondent was convicted of bastardy. Complaint was made March 9, 1899, in which the complaining witness alleged that she was begotten with child by the respondent on or about the 2d day of September, 1898. Respondent waived examination, and was bound over to the circuit court for trial. The case rested until the child was delivered, July 13, 1899.
1. Upon the trial respondent’s counsel objected to the introduction of testimony showing acts of sexual intercourse about the 1st of October following. Respondent absolutely denied any sexual intercourse with the complainant. Acts of intercourse and undue familiarity both before and after the alleged act resulting in conception are admissible, as bearing upon the probability of the intercourse at the time stated in the complaint. People v. Schilling, 110 Mich. 412 (68 N. W. 233), and authorities cited; Mathews v. Detroit Journal Co., 123 Mich. 608 (82 N. W. 243). It was not error, therefore, to admit this testimony. Inasmuch as the sole objection raised and argued by counsel for the respondent is upon its admissibility, it follows that no error was committed. Counsel made no request of the court to instruct the jury that the respondent could not be convicted if the child were conceived in October; neither has he made any complaint in his brief of the instruction of the court. Therefore the question decided in Hull v. People, 41 Mich. 167 (2 N. W. 175), and in People v. Schilling, 110 Mich. 412 (68 N. W. 233), is not before us. If the attention of the court had been challenged to this point, probably an amendment would have been allowed. People v. Cole, 113 Mich. 83 (71 N. W. 455).
2. The order of the court is that respondent pay a certain amount per month until the further order of the court. This order is void, under People v. Wing, 115 *166Mich. 698 (74 N. W. 179). The case, therefore, will be remanded for correction in accordance with this opinion.
3. Application was made to this court to dispense with the printing of the record, and to hear it upon the typewritten record, on account of the poverty of the respondent. As a result of this order, the entire proceedings upon the trial, covering over 100 pages, are submitted to this court for an examination. Even if it were to be submitted upon the unprinted record, that record need not have been to exceed 10 pages in length, to raise all the questions presented. This practice is unjustifiable, and involves unnecessary labor for us.
4. Respondent’s counsel cites decisions of this court from the Detroit Legal News, which have been published in our Reports, but does not cite them. In our decisions we refer to the Michigan Reports, and insist that counsel cite them in their briefs.
The other Justices concurred.